DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
The claim limitations "biasing members", “clamping mechanisms”, and “loading mechanisms” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural terms "members" and “mechanisms” coupled with functional language "biasing", “clamping”, and “loading” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: The corresponding structures are described as springs, magnet pairs, or piezoelectric actuator(s) for the biasing members; clamps for the clamping mechanisms; and a threaded bolt for the loading mechanism(s).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102 as being anticipated by DE 102017201994 and/or US 2019/0358755 to Ott (NOTE: the English version US 2019/0358755 will be referred to below for citation purposes).
Regarding claims 1-8 Ott discloses a build plate (1), a plurality of workpiece shoes (2) inserted into docks (areas in the plate where ref. 2’s are inserted), the shoes with a slot between jaws (4), each shoe with a biasing member (5) (Fig. 2) that can be piezoelectric [0059], the biasing member between the plate and shoe (Figs. 1 and 2), a clamping mechanism attached includes edge clamps with wedge segment/clamping rail (7), jaw segments (4), and loading mechanism (6), the workpiece can be a turbine blade [0032], the slot includes a dovetail shape (Fig. 2) which will fit a workpiece with a corresponding shape (NOTE: the workpiece is not positively claimed, MPEP 2114).
Regarding claims 9-12 Ott discloses a build plate (1), a plurality of workpiece shoes (2) inserted into docks (areas in the plate where ref. 2’s are inserted), the shoes with a slot between jaws (4), each shoe with a biasing member (5) (Fig. 2) that can be piezoelectric [0059], the biasing member between the plate and shoe (Figs. 1 and 2), a clamping mechanism attached includes jaw segments (4), and alignment plate (7), on blocks (6) adjacent to workpiece (1) (Fig. 3), the blocks with changing heights/lengths [0054].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of DE 102013213260 to Geiger provided by applicant.
Regarding claims 9-20 Ott discloses the above and additionally discloses an additive printing process with PBF and SLM [0049] but does not show an alignment plate above the workpiece where the biasing member pushes against the alignment plate.
However, Geiger discloses alignment plate(s) (5) that build-up workpiece (1) is pressed against and then moved from the top of an elevating block (Figs. 2A-6). 
The advantage of utilizing alignment plate(s) that a build-up workpiece is pressed against and then moved from the top of an elevating block is to avoid build-up over a desired height. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Ott by utilizing alignment plate(s) that a build-up workpiece is pressed against and then moved from the top of an elevating block as in Geiger in order to avoid build-up over a desired height.
Response to Arguments
Applicant argues that the language interpreted under 35 U.S.C. 112 6th paragraph denotes sufficient structure and should not be interpreted under 35 U.S.C. 112 6th paragraph. The examiner respectfully disagrees. Member and mechanism are nonce words, MPEP 2181, and biasing, clamping, and loading refer to functionality rather than a definite structure. Applicant argues that the shoes of Ott are not inserted into workpiece docks but rather the base plate. The examiner respectfully disagrees. Initially it is noted that the shoes are equated to element 2 of Ott, the base plate to element 1, and the workpiece docks to the areas in the plate where ref. 2’s are inserted. Essentially the openings in the base plate where the shoes are inserted are mapped to the workpiece docks where the shoes are shown as inserted in Fig. 3 for example. Applicant argues that the biasing members of Ott (5) are not situated between the build plate and the shoes and do not exert a biasing force. The examiner respectfully disagrees. In addition to the height adjustability noted by applicant, the biasing member can also move (ie. open and close) a clamping device (Ott [0036-0038]). Additionally, the biasing member 5 of Ott are also between the workpiece 1 and at least part of the shoe 6 as shown in Ott’s Fig. 2. Applicant argues that Ott’s element 7 cannot be reasonably described as a wedge segment/ clamping rail. It is noted that the claimed wedge segments are mapped to elements 4 of Ott and the rail to element 7 which is shown as a rail in at least Fig. 2. Applicant argues that Geiger’s element 5 cannot be an alignment plate as it appears to serve the purpose of keeping powdery material from filling the region below the cover. The examiner respectfully disagrees. Geiger’s element 5, even if applicant’s observation of its purpose is correct, aligns any powder build at least in a vertical direction. Regarding claim 4, the above action discusses the argued elements as “the slot includes a dovetail shape (Fig. 2) which will fit a workpiece with a corresponding shape (NOTE: the workpiece is not positively claimed, MPEP 2114)”. Claim 11 also refers to functional language that Ott is capable of as the blocks (6) are adjacent to workpiece (1) (Fig. 3), the blocks with changing heights/lengths [0054] and the biasing members extert biasing force as above. Claim 13 is addressed as “Geiger discloses alignment plate(s) (5) that build-up workpiece (1) is pressed against and then moved from the top of an elevating block (Figs. 2A-6)” along with the motivation/combination of Ott above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761